Citation Nr: 1637048	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  07-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to October 1964 and from October 1966 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing held in September 2012, before the undersigned Veterans Law Judge at the RO.  The transcript from that hearing has been associated with the claims file and has been reviewed.  In June 2013, the Board remanded the issues of service connection for a respiratory disorder, a psychiatric disorder to include posttraumatic stress disorder (PTSD), and an increased rating for the service-connected ischemic heart disease.  In a rating decision in December 2014 the RO granted service connection for PTSD with alcohol use disorder, which was a full grant of the benefit sought.  

In the June 2013 remand, the Board stated that the RO in a May 2011 rating action granted service connection for ischemic heart disease, status post coronary artery bypass 4 vessel with scar and assigned a 30 percent disability rating.  The grant was based on the Veteran's presumed exposure to Agent Orange during service in Vietnam.  In June 2011 the Veteran expressed disagreement with the rating assigned.  The Board determined that, as the Veteran was not issued a Statement of the Case (SOC), the issue needed to be remanded for an SOC to be sent to him.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, in a December 2014 rating decision the RO found clear and unmistakable error in the evaluation of ischemic heart disease and a retroactive increased evaluation to a 100 percent disabling rating was established from August 31, 2010.  The RO noted that the effective date of August 31, 2010 for the grant of service connection was based on the Veteran meeting the criteria of the provisions of 38 CFR 3.114(a), which was pursuant to a liberalizing law effective August 31, 2010 when VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  See 75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  Thus, the RO considered this a full grant of the benefit sought on appeal.  
In April 2015 the Veteran's attorney indicated that the Veteran requested a 100 percent rating for his service-connected ischemic heart disease and requested that an SOC be sent regarding a higher rating as instructed by the Board in the June 2013 remand.  However as explained above, the Veteran has been granted the 100 percent rating for the entire period since ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  Therefore this is a full grant of the benefit sought, and thus a higher rating on an extraschedular basis is moot, as no higher rating above 100 percent is possible.  See 38 C.F.R. § 3.321(b)(1).  Based on the facts in the instant case, a remand to issue an SOC for a higher rating for ischemic heart disease is unwarranted.  

In the June 2013 remand, the Board referred the claim for a total disability rating based on individual employability (TDIU) to the agency of original jurisdiction (AOJ), which was raised in June 2011 and July 2011.  In the December 2014 rating decision the RO denied entitlement to TDIU from February 25, 2005 to August 30, 2010.  However, the claim for TDIU from August 30, 2010 is not moot, even though a schedular 100 percent evaluation is in effect from August 31, 2010 for ischemic heart disease, as a TDIU rating may still form the basis for assignment of Special Monthly Compensation (SMC ) under section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the TDIU claim has not been fully adjudicated and it is referred to the AOJ for appropriate action.  

In a January 2015 Report of General Information and in a January 2015 letter, it was acknowledged that the Veteran contended that he was unemployable due to PTSD, a respiratory disability, and heart disease.  It was further noted that the issue of TDIU would be addressed by the Board as these issues were on appeal.  However, as explained above, the issue of TDIU which arose from the Veteran's 2011 claims has not been fully adjudicated and is being referred to the AOJ for appropriate action.  To the extent that the Veteran is claiming that he is unemployable due to his service-connected ischemic heart disease, when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case the only increased rating claim that arose during the appeal period was a claim for a higher rating for ischemic heart disease.  The Veteran's ischemic heart disease has been rated as 100 percent disabling and thus he would not be entitled to TDIU based on his ischemic heart disease as the regulatory criteria require that he be assigned a schedular rating which is less than total.  See 38 C.F.R. § 4.16.  As explained above, the issue of entitlement to a higher rating for ischemic heart disease has been granted in full and is not before the Board.  

In June 2016 the Veteran filed a notice of disagreement.  In July 2016 the RO sent him a letter asking that he identify the issues he intended to appeal as they could not be determined in his correspondence.  He was asked to respond within 60 days and currently he has not submitted his clarification.  The Board notes that the RO advised the Veteran that he had until June 9, 2016 to file an appeal with the decision dated on June 9, 2015.  The Board also brings to the RO's attention the inherent inconsistencies in the dates referenced in the July 2016 letter.  

Lastly in December 2014 and September 2015, the Veteran requested a videoconference Board hearing pertaining to the issue of service connection for a respiratory disorder.  The Board must deny this request as the Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2015); see also 38 C.F.R. § 20.1507(b)(1) (2015).  As discussed above, his hearing on this issue occurred in September 2012.  No deficiency with the September 2012 hearing has been alleged, and none is found.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's emphysema, chronic obstructive pulmonary disease (COPD), and asthma were incurred during his active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for emphysema, COPD, and asthma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for a respiratory disorder, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Considering the claim for service connection for a respiratory disability in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  During the appeal period, the Veteran's respiratory disability has been diagnosed as asthma, COPD, and emphysema.  See, e.g, June 2010 VA treatment records, December 2010 private chest X-rays, and May 2014 VA examination.  

Further, the Veteran testified that during his service in Vietnam he worked in supplies and handled containers containing Agent Orange, which often would be busted and would cause him to breathe the chemical.  He contended that he had problems with shortness of breath and breathing, including an episode of bronchitis, during service and that those symptoms continued and worsened since service.  See September 2012 hearing transcript.  

The Veteran's DD-214 shows that he served in the Republic of Vietnam from April 1967 to May 1968, and personnel records show that during his service in Vietnam he worked as a supply man and supply handler.  Given that the Veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicide agents during service such as Agent Orange.  Indeed, service treatment records show that from the Veteran's second period of service he was treated on multiple occasions for various upper respiratory symptoms associated with the flu, pharyngitis, and bronchitis.  For example, service treatment records show that in December 1968 he was treated for the flu, in January 1969 he was treated for bronchitis, and in April 1968 he was treated an upper respiratory infection.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  After service, chest X-rays in March 2003 show findings consistent with pulmonary emphysema, and a March 2003 pulmonary function study provides findings consistent with mild to moderate obstructive defect.  Other medical records in March 2003 show that the Veteran complained of having shortness of breath for many years.  

As a lay person, the Veteran is competent to report observable respiratory symptoms such as shortness of breath and breathing.  Furthermore, he indeed is competent to state that the respiratory symptoms he experiences today are similar to the ones he suffered in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing respiratory symptoms since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran has presented competent and credible evidence of continuous respiratory symptoms existing since service.  

The totality of the evidence establishes that the Veteran served in Vietnam as a supply handler, was exposed to boxes containing Agent Orange, and was treated for subsequent respiratory problems during service, which have continued since his separation from service.  The evidence also establishes that, during the current appeal period, his respiratory disorder has been diagnosed as asthma, emphysema, and COPD.  For reasons discussed above, there is probative evidence with regard to a nexus under 38 C.F.R. § 3.303(a) between service and a respiratory disorder.  

Lastly, in reaching this decision, the Board recognizes that there is an unfavorable opinion of record.  On VA examination in May 2014, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that service treatment records do not show that the Veteran was treated for a respiratory condition, including bronchitis, asthma, and COPD.  The examiner further stated that medical research shows that smoking was associated with the overproduction of mucus that causes bronchitis.  The examiner noted that the Veteran was a long time smoker and had been diagnosed with COPD, which is attributable to long term smoking and concluded that the Veteran's continuity of his respiratory problems since service was due to his long term smoking habits.  

Nevertheless, as discussed above, service treatment records show treatment for an upper respiratory infection and bronchitis.  Thus, the May 2014 VA examiner's opinion is based on an inaccurate factual premise and is of limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  To the extent that the examiner related the Veteran's respiratory disorder to his long term smoking habits, a disability will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, it is not possible to distinguish the effects of the nonservice-connected respiratory disorder due to smoking from those of the service-connected respiratory disorder not related to smoking, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current respiratory disorder diagnosed as emphysema, COPD, and asthma.  Resolving reasonable doubt in the Veteran's favor, service connection for emphysema, COPD, and asthma is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for emphysema, COPD, and asthma is granted.  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


